Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gold*705man, J.), rendered April 25, 1985, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference to be drawn therefrom (see, People v Giuliano, 65 NY2d 766, 768), it was demonstrated that the defendant’s actions " 'forged a link in the chain of causes which actually brought about the death’ ” of the decedent (see, Matter of Anthony M., 63 NY2d 270, 280, quoting from People v Stewart, 40 NY2d 692, 697). Further, upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Contrary to the defendant’s contention, there was no evidence adduced at trial that the decedent’s death was caused by the gross negligence of the hospital where she was admitted or by its employees (see, Matter of Anthony M., supra, at 280; People v Bonilla, 63 NY2d 341, 359; People v Murphy, 122 AD2d 893, 894, lv denied 68 NY2d 1003).
The defendant’s contentions of error in the trial court’s charge were unpreserved for review and, in any event, lack merit. The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 85-86). Lawrence, J. P., Weinstein, Rubin and Kooper, JJ., concur.